United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   May 9, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-60633
                          Summary Calendar


SERGIO PARRA-ROMERO,

                                     Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                     Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A95 607 744
                        --------------------

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Sergio Parra-Romero, a native and citizen of Mexico,

appeals the decision of the Board of Immigration Appeals

affirming without opinion the Immigration Judge’s denial of his

application for cancellation of removal under 8 U.S.C. § 1229b.

Because cancellation of removal is governed by § 1229b, the

jurisdictional bar of 8 U.S.C. § 1252(a)(2)(B)(i) applies in

the instant case.   This court lacks jurisdiction to review the

Attorney General’s discretionary decision regarding cancellation

of removal.    See Rueda v. Ashcroft, 380 F.3d 831, 831 (5th Cir.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 06-60633
                               -2-

2004); § 1229b(b); § 1252(a)(2)(B)(i).   The petition for review

is DISMISSED.